Name: Council Implementing Decision 2011/367/CFSP of 23Ã June 2011 implementing Decision 2011/273/CFSP concerning restrictive measures against Syria
 Type: Decision_IMPL
 Subject Matter: Asia and Oceania;  international affairs;  civil law
 Date Published: 2011-06-24

 24.6.2011 EN Official Journal of the European Union L 164/14 COUNCIL IMPLEMENTING DECISION 2011/367/CFSP of 23 June 2011 implementing Decision 2011/273/CFSP concerning restrictive measures against Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision 2011/273/CFSP of 9 May 2011 concerning restrictive measures against Syria (1), and in particular Article 5(1) thereof, Whereas: In view of the gravity of the situation in Syria, additional persons and entities should be included in the list of persons and entities subject to restrictive measures set out in the Annex to Decision 2011/273/CFSP, HAS ADOPTED THIS DECISION: Article 1 The persons and entities listed in the Annex to this Decision shall be added to the list set out in the Annex to Decision 2011/273/CFSP. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 23 June 2011. For the Council The President MARTONYI J. (1) OJ L 121, 10.5.2011, p. 11. ANNEX PERSONS AND ENTITIES REFERRED TO IN ARTICLE 1 A. Persons Name Identifying information (date of birth, place of birth ¦) Reasons Date of listing 1. Zoulhima CHALICHE (Dhu al-Himma SHALISH) Born in 1951 or 1946 in Kerdaha. Head of presidential security; involved in violence against demonstrators; first cousin of President Bashar Al-Assad. 23.6.2011 2. Riyad CHALICHE (Riyad SHALISH) Director of Military Housing Establishment; provides funding to the regime; first cousin of President Bashar Al-Assad. 23.6.2011 3. Brigadier Commander Mohammad Ali JAFARI (a.k.a. JA'FARI, Aziz; a.k.a. JAFARI, Ali; a.k.a. JAFARI, Mohammad Ali; a.k.a. JA'FARI, Mohammad Ali; a.k.a. JAFARI-NAJAFABADI, Mohammad Ali) DOB 1 Sep 1957; POB Yazd, Iran. General Commander of Iranian Revolutionary Guard Corps, involved in providing equipment and support to help the Syria regime suppress protests in Syria. 23.6.2011 4. Major General Qasem SOLEIMANI (a.k.a Qasim SOLEIMANY) Commander of Iranian Revolutionary Guard Corps, IRGC - Qods, involved in providing equipment and support to help the Syria regime suppress protests in Syria. 23.6.2011 5. Hossein TAEB (a.k.a. TAEB, Hassan; a.k.a. TAEB, Hosein; a.k.a. TAEB, Hossein; a.k.a. TAEB, Hussayn; a.k.a. Hojjatoleslam Hossein TA'EB) DOB 1963; POB Tehran, Iran. Deputy Commander for Intelligence of Iranian Revolutionary Guard Corps, involved in providing equipment and support to help the Syria regime suppress protests in Syria. 23.6.2011 6. Khalid QADDUR Business associate of Maher Al-Assad; provides funding to the regime. 23.6.2011 7. Ra'if AL-QUWATLI (a.k.a. Ri'af AL-QUWATLI) Business associate of Maher Al-Assad; provides funding to the regime. 23.6.2011 B. Entities Name Identifying information Reasons Date of listing 1. Bena Properties Controlled by Rami Makhlouf; provides funding to the regime. 23.6.2011 2. Al Mashreq Investment Fund (AMIF) (alias Sunduq Al Mashrek Al Istithmari) P.O. Box 108, Damascus Tel.: 963 112110059 / 963 112110043 Fax: 963 933333149 Controlled by Rami Makhlouf; provides funding to the regime. 23.6.2011 3. Hamcho International (a.k.a. Hamsho International Group) Baghdad Street, P.O. Box 8254, Damascus Tel.: 963 112316675 Fax: 963 112318875 Website: www.hamshointl.com Email: info@hamshointl.com et hamshogroup@yahoo.com Controlled by Mohammad Hamcho or Hamsho; provides funding to the regime. 23.6.2011 4. Military Housing Establishment (alias MILIHOUSE) Public works company controlled by Riyad Shalish and Ministry of Defence; provides funding to the regime. 23.6.2011